DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
Allowable Subject Matter
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a cutting element for a tool, the cutting element comprising: a high pressure-high temperature polycrystalline diamond body comprising a surface region; an electrically conductive track formed at the surface region, the conductive track comprising graphite, wherein the electrically conductive track has an electrical resistance substantially lower than that of the surface region, and wherein the conductive track has a width of at least three times the average diamond grain size. The prior art teaches similar cutting elements (see Scott et al. WO 2012/074755 A2). 
With respect to independent claim 9, none of the prior art fairly teaches or suggest a cutting element for a tool, the cutting element comprising a high pressure-high temperature polycrystalline diamond body comprising a surface region, and an electrically conductive track formed at the surface region, the conductive track comprising graphite, wherein the electrically conductive track has an electrical resistance substantially lower than that of the surface region, the cutting element made by a method comprising: providing a high pressure-high temperature polycrystalline diamond body comprising a surface region; forming a conductive track at the surface region, the conductive track comprising graphite, wherein the electrically conductive track has an electrical resistance substantially lower than that of the surface region. The prior art teaches similar cutting elements (see Scott et al. WO 2012/074755 A2). However, there is no suggestion or motivation to modify the prior art to arrive at the instantly claimed invention. As such independent claim 9 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner




/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734